Citation Nr: 1118194	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1946 to June 1948 and from May 1949 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied TDIU.  

In January 2010, this claim was remanded so the Veteran could be afforded a VA examination regarding his ability to work.  As explained below, the Board finds that the RO needs to submit this case to the Director of the Compensation and Pension Service for extra-schedular consideration; another remand is warranted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A TDIU rating may be assigned when service-connected disabilities prevent gainful employment.  38 C.F.R. § 4.16 (2010).  Ordinarily, for consideration of a TDIU rating, a Veteran must meet certain schedular percentage requirements.  Id.  If there is only one service-connected disability, it must be ratable at 60 percent or more; if there are two or more service- connected disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran currently has a combined rating of 60 percent (50 percent for posttraumatic stress disorder (PTSD), 20 percent for residuals of left shoulder dislocation and 0 percent for residuals of a right leg wound).  He does not have one service-connected disability rated at 60 percent.  His combined rating does not reach 70 percent or more.  His ratings cannot be combined for the purposes of one 60 percent disability.  See 38 C.F.R. § 4.16(a)(1)-(5).  

In exceptional cases, an extra-schedular TDIU rating may be assigned even if the above schedular percentages are not met.  38 C.F.R. § 4.16(b) (2010).  Rating boards are to submit to the Director, Compensation and Pension Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  Id.  The Board itself does not have authority to award an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  However, the Board may determine that a TDIU claim warrants referral for consideration of a possible extra- schedular rating.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the record contains competent medical evidence that there is total occupational and social impairment due to the Veteran's service-connected PTSD signs and symptoms (See the February 2010 VA examination and March 2010 addendum).  Additionally, in May 2010, an examiner opined that because the Veteran had significant impairment of motion of his service-connected left shoulder (minor), his ability to be employed would be difficult as he could not work overhead with his left arm.  As a result, the Board finds that referral of the case to the Director of Compensation and Pension Service for consideration of a TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1. Refer the Veteran's case to the Director of Compensation and Pension Service, for consideration of a TDIU rating on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

2. Readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

